      Case 15-10146-TPA                        Doc 171
     Fill in this information to identify the case:
                                                               Filed 10/08/20 Entered 10/08/20 16:13:40                        Desc Main
                                                              Document Page 1 of 4
     Debtor 1              BENJAMIN MICHAEL BAKER


     Debtor 2              JONI MARIE BAKER
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          15-10146TPA




Form 4100N
Notice of Final Cure Payment                                                                                                         10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  US BANK TRUST NA - TRUSTEE OF TIKI                                              6-2

 Last 4 digits of any number you use to identify the debtor's account                         4   3   2   5

 Property Address:                             378 PITTSVILLE ROAD
                                               KENNDERDELL PA 16374




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $          0.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $          0.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $          0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $          0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $          0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $          0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $          0.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $     $1,230.20
         The next postpetition payment is due on                 4 / 1 / 2020
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                        page 1
   Case 15-10146-TPA                 Doc 171    Filed 10/08/20 Entered 10/08/20 16:13:40                               Desc Main
                                               Document Page 2 of 4



Debtor 1     BENJAMIN MICHAEL BAKER                                           Case number   (if known)   15-10146TPA
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   10/08/2020


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 15-10146-TPA            Doc 171    Filed 10/08/20 Entered 10/08/20 16:13:40                              Desc Main
                                          Document Page 3 of 4



Debtor 1     BENJAMIN MICHAEL BAKER                                     Case number   (if known)   15-10146TPA
             Name




                                             Disbursement History

Date         Check #   Name                                   Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3)
11/17/2015             WELLS FARGO FINANCIAL PENNSYLVANIA REALLOCATION
                                                            INC              OF CONTINUING DEBT                        1,080.12
11/24/2015   0970752   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,002.43
12/22/2015   0974697   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,064.82
01/26/2016   0978772   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,356.11
02/24/2016   0982675   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,019.99
03/28/2016   0986745   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,019.88
04/22/2016   0990897   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,024.02
05/24/2016   0994853   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,023.91
06/27/2016   1003623   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,023.81
07/26/2016   1007574   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,023.69
08/26/2016   1011637   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            554.44
09/27/2016   1015577   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,065.86
10/26/2016   1019043   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,148.01
12/21/2016   1025634   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            926.71
01/27/2017   1029167   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            563.46
02/24/2017   1032522   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            885.18
03/28/2017   1035965   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            668.25
04/21/2017   1039202   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            320.88
05/25/2017   1042511   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            102.73
06/27/2017   1045913   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            260.71
07/25/2017   1049197   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,189.05
08/25/2017   1052551   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                             84.31
10/25/2017   1059232   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                            831.48
11/21/2017   1062459   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          2,313.02
12/21/2017   1065812   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,363.61
01/25/2018   1069082   WELLS FARGO FINANCIAL PENNSYLVANIA AMOUNTS
                                                            INC         DISBURSED TO CREDITOR                          1,416.00
02/09/2018             MTGLQ INVESTORS LP                   CONTINUING DEBT REFUND                                    -1,416.00
02/23/2018   1071397   MTGLQ INVESTORS LP                   AMOUNTS DISBURSED TO CREDITOR                                979.17
03/28/2018   1074584   MTGLQ INVESTORS LP                   AMOUNTS DISBURSED TO CREDITOR                              1,422.29
04/24/2018   1077820   MTGLQ INVESTORS LP                   AMOUNTS DISBURSED TO CREDITOR                              1,414.13
05/25/2018   1081090   MTGLQ INVESTORS LP                   AMOUNTS DISBURSED TO CREDITOR                              1,406.52
06/22/2018   1084228   MTGLQ INVESTORS LP                   AMOUNTS DISBURSED TO CREDITOR                              1,398.40
07/26/2018   1087466   MTGLQ INVESTORS LP                   AMOUNTS DISBURSED TO CREDITOR                              1,391.18
09/25/2018   1094540   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          1,380.64
10/29/2018   1097795   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          1,375.18
11/27/2018   1100899   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          1,363.99
12/21/2018   1103997   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          2,713.61
02/25/2019   1110495   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          1,349.16
05/24/2019   1120511   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          1,349.23
06/25/2019   1123917   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          1,360.58
08/27/2019   1130863   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                            655.50
10/24/2019   1137510   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          1,706.39
11/25/2019   1140966   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                            704.61
04/27/2020   1158297   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                        13,740.81
06/26/2020   1164784   US BANK TRUST NA - TRUSTEE OF TIKI SERIES
                                                            AMOUNTS
                                                                 III TRUST
                                                                        DISBURSED TO CREDITOR                          2,167.73
                                                                                                                     60,795.60




Form 4100N                                   Notice of Final Cure Payment                                                page 3
  Case 15-10146-TPA           Doc 171      Filed 10/08/20 Entered 10/08/20 16:13:40                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

BENJAMIN MICHAEL BAKER
JONI MARIE BAKER
378 PITTSVILLE ROAD
KENNERDELL, PA 16374

DANIEL P FOSTER ESQ**
FOSTER LAW OFFICES
1210 PARK AVE
MEADVILLE, PA 16335

US BANK TRUST NA - TRUSTEE OF TIKI SERIES III TRUST
C/O SN SERVICING CORP(*)
323 5TH ST
EUREKA, CA 95501

SN SERVICING CORP(*)
323 5TH ST*
EUREKA, CA 95501

SOTTILE & BARILE LLC
394 WARDS CORNER RD STE 180
LOVELAND, OH 45140




10/8/20                                                        /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
